                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

EZEKIEL DAVIS,                                )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )      Case No. CIV-16-462-PRW
                                              )
GEO GROUP CORRECTIONS,                        )
INC. (AMBER MARTIN, V.P.),                    )
et al.,                                       )
                                              )
                       Defendants.            )

                                             ORDER

       On April 3, 2019, United States Magistrate Judge Suzanne Mitchell issued a Report and

Recommendation in this action. The Magistrate Judge recommended the denial of Plaintiff’s

motions for default judgment (Dkts. 111, 112, and 113). Plaintiff was advised of his right to object

to the Report and Recommendation by April 24, 2019. A review of the file reveals plaintiff has

filed no objection.

       Accordingly, upon de novo review, the Court:

       (1)     ADOPTS the Report and Recommendation (Dkt. 151) issued by the
               Magistrate Judge on April 3, 2019, and

       (2)     DENIES Plaintiff’s motions for default judgment (Dkts. 111, 112, and 113).

       IT IS SO ORDERED this 7th day of May, 2019.
